Munson, J.
The dilatory plea in this case is treated by counsel on both sides as a plea to the jurisdiction. It is not necessary to inquire as to its precise character, for it is defective in one particular, whatever its character. It fails to exclude the possibility that the chattels were in the possession of the defendant under circumstances that made them attachable as its property. They were so attachable if they had previously been the property of the defendant and had been sold to another without change of possession. The defendant might have parted with all its right, title and interest in and to the property, by a sale valid as between the parties, and still be held the owner for the purposes of attachment. The plea does not present an issue which if disposed of upon traverse would be determinative of the question raised. All the facts alleged might be true, and yet the attachment of the property give the court cognizance of the suit.

Judgment reversed, demitrrer sustained, plea adjudged insufficient, and cause remanded.